DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 8/3/2021 has been placed of record in the file.
The IDS filed 8/4/2021 has been considered.
Claims 24-43 are presented for examination.

Specification
The disclosure is objected to because the listing of related applications does not include the patent numbers of those applications which have been patented.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27, 28, 33-36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck et al. (U.S. Patent Application Publication Number 2019/0196779), hereinafter referred to as Declerck, in view of Liensberger et al. (U.S. Patent Application Publication Number 2017/0318075), hereinafter referred to as Liensberger, further in view of Bhupati (U.S. Patent Application Publication Number 2018/0109649), all cited on the applicant’s IDS filed 8/4/2021.
Declerck disclosed techniques for interfacing with personal assistants.  In an analogous art, Liensberger disclosed techniques for facilitating interaction among digital personal assistants.  Also in an analogous art, Bhupati disclosed techniques for registration of personal digital assistants for communication between users.  All of these systems deal directly with the management of digital personal assistants.
Regarding claim 24, Declerck discloses a system, comprising: one or more server computing devices; a first automated assistant executed by the one or more server computing devices to: identify a first electronic account (paragraph 57, user accounts); identify, from a plurality of data sources associated with the second electronic account, a first data source and a second data source based on the request for information (paragraph 57, personal assistant service connected to resources for user account); determine to provide to the first automated assistant data from the first data source and the second data source (paragraph 67, receives response to request); and the first automated assistant to generate, based on data from at least one of the first data source and the second data source, a response to be output at least in part as audio output (paragraph 68, converts response to speech).
Declerck does not explicitly state the first automated assistant to: identify a second automated assistant; and transmit, to the second automated assistant, the request for the information; the second automated assistant executed by the one or more server computing devices to: receive the request for information from the first automated assistant and process the request.  However, providing for communication between digital personal assistants was well known in the art as evidenced by Liensberger.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Declerck by adding the ability for the first automated assistant to: identify a second automated assistant; and transmit, to the second automated assistant, the request for the information; the second automated assistant executed by the one or more server computing devices to: receive the request for information from the first automated assistant and process the request as provided by Liensberger (see paragraph 144, first digital personal assistant delegates operation to second digital personal assistant).  One of ordinary skill in the art would have recognized the benefit that managing multiple digital personal assistants in such a fashion would assist in accessing content associated with multiple different accounts (see Liensberger, paragraph 20).
The combination of Declerck and Liensberger does not explicitly state the second automated assistant corresponding to a second electronic account different from the first electronic account.  Although Liensberger explicitly teaches access to user accounts distributed across multiple digital personal assistants and content sources, the system is collaborative and does not explicitly discuss how each digital personal assistant may be separately registered or allocated.  However, registering personal digital assistants to particular users was well known in the art as evidenced by Bhupati.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck and Liensberger by adding the ability for the second automated assistant corresponding to a second electronic account different from the first electronic account as provided by Bhupati (see paragraph 36, second personal digital assistant associated with second user).  One of ordinary skill in the art would have recognized the benefit that registering and managing personal digital assistants in such a fashion would assist users in establishing communications (see Bhupati, paragraph 2).
Regarding claim 27, the combination of Declerck, Liensberger, and Bhupati discloses the first automated assistant to generate the response comprising a natural language response (Declerck, paragraph 68, converts response to speech).
Regarding claim 28, the combination of Declerck, Liensberger, and Bhupati discloses the one or more server computing devices comprising a digital component selector to implement a digital component selection process responsive to the determination to provide the data from the first data source and the second data source to the first automated assistant (Declerck, paragraph 51, response includes other content).
Regarding claim 33, the combination of Declerck, Liensberger, and Bhupati discloses the one or more server computing devices comprising a digital component selector to execute a real-time component selection process based on a condition that includes a time interval (Declerck, paragraph 51, response includes other content, and Declerck, paragraph 23, calendar data).
Regarding claim 34, the combination of Declerck, Liensberger, and Bhupati discloses the one or more server computing devices comprising a digital component selector to supplement the audio output with a supplemental digital component (Declerck, paragraph 51, response includes other content).
Regarding claim 35, the combination of Declerck, Liensberger, and Bhupati discloses the one or more server computing devices to: receive audio captured by a client device associated with the first automated assistant; and convert the audio to a text segment (Declerck, paragraph 50, transmits request to personal assistant service as voice sample, and Declerck, paragraph 24, personal assistant service processes request).
Regarding claim 36, Declerck discloses a method, comprising: identifying, by a first automated assistant executed by one or more server computing devices, a first electronic account (paragraph 57, user accounts); identifying, from a plurality of data sources associated with the second electronic account, a first data source and a second data source based on the request for information (paragraph 57, personal assistant service connected to resources for user account); determining to provide to the first automated assistant data from the first data source and the second data source (paragraph 67, receives response to request); and generating, by the first automated assistant, based on data from at least one of the first data source and the second data source, a response to be output at least in part as audio output (paragraph 68, converts response to speech).
Declerck does not explicitly state identifying, by the first automated assistant, a second automated assistant; transmitting, by the first automated assistant to the second automated assistant, the request for the information; receiving, by the second automated assistant executed by the one or more server computing devices, the request for information from the first automated assistant, the second automated assistant performing the identifying and the determining.  However, providing for communication between digital personal assistants was well known in the art as evidenced by Liensberger.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Declerck by adding the ability for identifying, by the first automated assistant, a second automated assistant; transmitting, by the first automated assistant to the second automated assistant, the request for the information; receiving, by the second automated assistant executed by the one or more server computing devices, the request for information from the first automated assistant, the second automated assistant performing the identifying and the determining, as provided by Liensberger (see paragraph 144, first digital personal assistant delegates operation to second digital personal assistant).  One of ordinary skill in the art would have recognized the benefit that managing multiple digital personal assistants in such a fashion would assist in accessing content associated with multiple different accounts (see Liensberger, paragraph 20).
The combination of Declerck and Liensberger does not explicitly state the second automated assistant corresponding to a second electronic account different from the first electronic account.  Although Liensberger explicitly teaches access to user accounts distributed across multiple digital personal assistants and content sources, the system is collaborative and does not explicitly discuss how each digital personal assistant may be separately registered or allocated.  However, registering personal digital assistants to particular users was well known in the art as evidenced by Bhupati.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck and Liensberger by adding the ability for the second automated assistant corresponding to a second electronic account different from the first electronic account as provided by Bhupati (see paragraph 36, second personal digital assistant associated with second user).  One of ordinary skill in the art would have recognized the benefit that registering and managing personal digital assistants in such a fashion would assist users in establishing communications (see Bhupati, paragraph 2).
Regarding claim 39, the combination of Declerck, Liensberger, and Bhupati discloses generating, by the first automated assistant, the response comprising a natural language response (Declerck, paragraph 68, converts response to speech).
Regarding claim 40, the combination of Declerck, Liensberger, and Bhupati discloses implementing, by the one or more server computing devices, a digital component selection process responsive to the determination to provide the data from the first data source and the second data source to the first automated assistant (Declerck, paragraph 51, response includes other content).

Claims 25, 26, 29-32, 37, 38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck in view of Liensberger, in view of Bhupati, further in view of Milman et al. (U.S. Patent Number 10,032,039), hereinafter referred to as Milman, also cited on the applicant’s IDS filed 8/4/2021.
The combination of Declerck, Liensberger, and Bhupati disclosed techniques for interfacing with personal assistants.  In an analogous art, Milman disclosed techniques for managing information assets based on a risk model.  Both systems are directed toward handling user requests to access data.
Regarding claim 25, the combination of Declerck, Liensberger, and Bhupati does not explicitly state the second automated assistant to: determine a first privacy score associated with the first data source and a second privacy score associated with the second data source; and determine, based on at least one of the first privacy score and the second privacy score, to provide to the first automated assistant data from the first data source and the second data source.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for the second automated assistant to: determine a first privacy score associated with the first data source and a second privacy score associated with the second data source; and determine, based on at least one of the first privacy score and the second privacy score, to provide to the first automated assistant data from the first data source and the second data source as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 26, the combination of Declerck, Liensberger, Bhupati, and Milman discloses the second automated assistant to: determine, based on at least one of the first privacy score and the second privacy score, an aggregate privacy score; and provide, to the first automated assistant responsive to the aggregate privacy score satisfying a threshold, the data from the first data source and the second data source (Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object, and Milman, column 10, lines 23-29, multiple values aggregated into risk score).
Regarding claim 29, the combination of Declerck, Liensberger, and Bhupati does not explicitly state the one or more server computing devices to: determine a privacy score for the first data source and the second data source; and block a digital component selection process based on a comparison between the privacy score and a threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for the one or more server computing devices to: determine a privacy score for the first data source and the second data source; and block a digital component selection process based on a comparison between the privacy score and a threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 30, the combination of Declerck, Liensberger, and Bhupati does not explicitly state the one or more server computing devices to: determine a privacy score for the first data source and the second data source; determine to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and implement a digital component selection process based on a comparison between the privacy score and a second threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for the one or more server computing devices to: determine a privacy score for the first data source and the second data source; determine to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and implement a digital component selection process based on a comparison between the privacy score and a second threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object, where different data objects may have different threshold values).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 31, the combination of Declerck, Liensberger, and Bhupati does not explicitly state the one or more server computing devices to: determine a privacy score for the first data source and the second data source; determine to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and block a digital component selection process based on a comparison between the privacy score and a second threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for the one or more server computing devices to: determine a privacy score for the first data source and the second data source; determine to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and block a digital component selection process based on a comparison between the privacy score and a second threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object, where different data objects may have different threshold values).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 32, the combination of Declerck, Liensberger, Bhupati, and Milman discloses wherein the second threshold is greater than the first threshold (Milman, column 11, lines 27-56, different threshold values for different data objects).
Regarding claim 37, the combination of Declerck, Liensberger, and Bhupati does not explicitly state determining, by the one or more server computing devices, a first privacy score associated with the first data source and a second privacy score associated with the second data source; and determining, by the one or more server computing devices, based on at least one of the first privacy score and the second privacy score, to provide to the first automated assistant data from the first data source and the second data source.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for determining, by the one or more server computing devices, a first privacy score associated with the first data source and a second privacy score associated with the second data source; and determining, by the one or more server computing devices, based on at least one of the first privacy score and the second privacy score, to provide to the first automated assistant data from the first data source and the second data source as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 38, the combination of Declerck, Liensberger, Bhupati, and Milman discloses determining, by the one or more server computing devices, based on at least one of the first privacy score and the second privacy score, an aggregate privacy score; and providing, by the one or more server computing devices, to the first automated assistant responsive to the aggregate privacy score satisfying a threshold, the data from the first data source and the second data source (Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object, and Milman, column 10, lines 23-29, multiple values aggregated into risk score).
Regarding claim 41, the combination of Declerck, Liensberger, and Bhupati does not explicitly state determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; and blocking, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; and blocking, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 42, the combination of Declerck, Liensberger, and Bhupati does not explicitly state determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; determining, the one or more server computing devices, to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and implementing, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a second threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; determining, the one or more server computing devices, to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and implementing, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a second threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object, where different data objects may have different threshold values).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 43, the combination of Declerck, Liensberger, and Bhupati does not explicitly state determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; determining, by the one or more server computing devices, to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and blocking, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a second threshold.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Bhupati by adding the ability for determining, by the one or more server computing devices, a privacy score for the first data source and the second data source; determining, by the one or more server computing devices, to provide the data from the first data source and the second data source to the first automated assistant based on a comparison between the privacy score and a first threshold; and blocking, by the one or more server computing devices, a digital component selection process based on a comparison between the privacy score and a second threshold as provided by Milman (see column 11, lines 27-56, risk score compared to threshold value to determine access to data object, where different data objects may have different threshold values).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 11,314,890.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application represent a broader embodiment of the claims of the patent.  Where any particular limitations of the claims of the present application are not exactly taught by the claims of the patent, the claims of the present application are rejected over the claims of the patent in view of the prior art discussed above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le Chevalier (U.S. Patent Number 10,891,947) disclosed techniques for an adaptive conversation support bot with user privacy settings.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493